Citation Nr: 0725134	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Long Beach, California.  In December 2003, the veteran's 
claims file was transferred to the VARO in Phoenix, Arizona, 
that now has jurisdiction over his case.  

In September 2005, the veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
copy of the hearing transcript is of record.  In April 2006, 
the Board remanded the veteran's claim to the RO for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran has a current medical diagnosis of PTSD, and 
at least one VA physician has related the diagnosis to his 
claimed in-service stressful event.

2.  The veteran's claimed in-service stressors are related to 
claimed participation in combat. 

3.  The objective evidence of record preponderates against a 
finding that the veteran engaged in combat with the enemy.

4.  The occurrence of the veteran's claimed in-service 
stressful events is not supported by credible, corroborating 
evidence.

5.  The current diagnosis of PTSD is based upon 
unsubstantiated reports of a stressor, or stressors, as 
provided by the veteran.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred during the 
veteran's period of active military service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004).  Considering the decision of the Court in 
Pelegrini and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in an 
October 2006 letter, and in the March 2007 supplemental 
statement of the case, the RO provided the veteran with 
notice consistent with the Court's holding in 
Dingess/Hartman.  However, as the veteran's claim for service 
connection for PTSD is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to him.  As set 
forth herein, no additional notice or development is 
indicated in the appellant's claim. 

In a June 2002 letter, issued prior to the December 2002 
rating decision, and in May 2004 and May and October 2006 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claim under the VCAA, and the 
effect of this duty upon his claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In fact, in a June 2006 signed 
statement, the veteran said he had no more evidence to 
submit.  

Additionally, as set forth in detail below, the RO and the 
Board repeatedly requested that the veteran provide the 
specifics of his alleged traumatic event(s) in service, but 
the veteran failed to respond to those letters by providing 
specific information.  We must emphasize, as has the Court, 
that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); aff'd on reconsideration, 1 Vet. App. 
406 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Given the RO's efforts to date, it would be 
unreasonable to place a burden upon VA in an attempt to 
secure further response from the claimant.  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
Thus, the Board may proceed without prejudice to the 
appellant

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

When examined for enlistment in October 1968, a psychiatric 
abnormality was not noted, and the veteran was found 
qualified for active service.  Service medical records are 
not referable to complaints or diagnosis of, or treatment 
for, a psychiatric disorder.  On a report of medical history 
completed when he was examined for separation in July 1972, 
the veteran checked no to having frequent trouble sleeping, 
depression or excessive worry, loss of memory or amnesia, 
nervous trouble of any sort, and periods of unconsciousness.  
When examined that day, a psychiatric abnormality was not 
reported. 

The veteran's service records indicate that he served in the 
Republic of Vietnam, apparently from June 1971 to April 1972, 
as an airframe repair specialist.  His file does not reflect 
that he received any combat medals.

Post service, VA medical records, dated in August 2001 and 
March 2002, indicate that the veteran was admitted to a 
recovery center program for treatment of cocaine and alcohol 
use.  He denied any past psychiatric history.  The Axis I 
diagnoses were cocaine and alcohol dependence, 

VA medical records, dated in April, May and June of 2002, 
reflect that the veteran reported explosions occurred in his 
encampment while he was stationed in Vietnam.  He also 
indicated that he was bitten by a large snake.  In May 2002, 
the pertinent Axis I diagnosis included mild PTSD symptoms.  

An August 2002 VA clinical record includes the notation that 
the veteran had PTSD related to explosions in his encampment 
while working with sheet metal.  The diagnosis at that time 
was mild to moderate PTSD versus generalized anxiety 
disorder.  

Also in August 2002, VA provided the veteran with a private 
psychiatric examination.  According to the examination 
report, he said he was subjected to rocket and mortar fire 
and witnessed people hit with mortar fire.  He said that 
there was an instance when he was on an airplane that was 
trying to land at Cam Ranh Bay and he was shot at by the 
enemy; he said he was almost bitten by a cobra when he 
landed.  Upon clinical examination, the Axis I diagnosis was 
PTSD of a chronic delayed type.  The Axis IV psychosocial 
stressors were noted to be the veteran's Vietnam War 
experiences.

In his June 2004 written statement, the veteran indicated 
that his stressors occurred between December 1971 and 
February 1972.  He said that his unit was attacked by mortars 
including an attack that blew up an ammunition dump and 
caused a large explosion.  He described being exposed to 
rocket explosions while in a flight truck.  The veteran 
indicated that he was involved in another incident when he 
was flying to Bien Hoa.  When the plan was landing, he said 
it was ambushed on the runway by the enemy who were shooting 
at the plane.

Written statements submitted by the veteran's wife and 
brother in June 2004, indicate that the veteran was a normal 
person prior to going to Vietnam and, after he returned, was 
withdrawn and anxious and had nightmares.

In July 2004, the RO received notice from the Air Force 
service department to the effect that it did not have Air 
Force morning reports dated after 1966. 

During his September 2005 Board hearing, the veteran 
testified the enemy attacked his base at Cam Ranh Bay and 
destroyed a large ammunition dump.  He stated that, during 
one attack, he attempted to flee to the other side of the air 
base on a flight line truck when two mortar shells landed 
next to the truck.  The veteran said that he was involved in 
a third incident when he was flying on a plane to Bien Hoa 
and the plane was shot at by enemy soldiers who were on the 
runway.  He indicated that the incidents occurred in December 
1971 or January 1972.

In a May 2006 letter, the RO provided the veteran with a PTSD 
questionnaire and requested that he complete it and provide 
the specifics of his alleged stressful events in service.  

In June 2006, the veteran submitted additional information in 
support of his claim that included a copy of a Certificate of 
Service in a Hostile Fire Pay Area, indicating he "(was 
assigned) (performed duty)" in an area authorized hostile 
fire pay from July 28, 1971.  He also provided duplicate 
copies of the March to May 2002 VA medical records, noted 
above.  At that time, the veteran submitted his signed 
statement to the effect that he had no additional evidence to 
submit. 

In an October 2006 letter, the RO provided the veteran with 
another PTSD questionnaire and again requested that he 
complete it and provide the specifics of his alleged 
stressful events in service.  The veteran did not respond to 
the RO's request.

III.	Legal Analysis

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in DSM-IV.  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2004).  The 
evidence required to support the occurrence of an in-service 
stressor varies "depending on whether or not the veteran was 
'engaged in combat with the enemy'. . . .  Where . . . VA 
determines that the veteran did not engage in combat with the 
enemy . . . the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 9 8 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

The veteran asserts that he has PTSD due to his period of 
military service.  While diagnoses of the disorder are 
evident in the record, the veteran has offered vague 
descriptions of his alleged stressor events in service, 
including exposure to rocket and mortar fire attacks from 
December 1971 to February 1972, when he said that his unit 
was attacked by mortars including an attack that blew up an 
ammunition dump and caused a large explosion.  He described 
being exposed to rocket explosions while in a flight truck.  
The veteran indicated that he was involved in another 
incident when he was flying to Bien Hoa.  When the plane was 
landing, he said it was ambushed on the runway by the enemy 
who were shooting at the plane.  He said he was almost bitten 
by a large snake.  In support of his claim, the veteran 
points to his June 2004 written statement and September 2005 
oral testimony of his alleged stressful events in service.

There has been a medical diagnosis of PTSD, attributed to the 
alleged stressor incidents, made by VA physicians at the VA 
medical center in Long Beach, California, and the private 
physician who performed the August 2002 examination for VA.  
Accordingly, the Board finds that there is some evidence of a 
stressor incident or incidents in service, evidence of a 
current disability, and also seemingly competent evidence 
that the current disability is a "residual" of the 
stressor(s) experienced in service.

With that in mind, the Board must review the claim on its 
merits, account for the evidence that it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for rejecting evidence submitted by or on behalf of the 
claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
For a claim to be denied on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

As noted above, the Board is not directly questioning the 
diagnosis of PTSD in this claim.  However, by law, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. at 353 (Board must make a specific finding as to whether 
the veteran engaged in combat).  If the claimed stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence from any source that corroborates the 
veteran's testimony or statements.  YR v. West, 11 Vet. App. 
393, 397 (1998); Cohen v. Brown, 10 Vet. App. at 147.

Here, there is no supporting evidence from any source, 
despite the RO's efforts to develop such verification, to 
corroborate the veteran's assertion of exposure to rocket and 
mortar fire from December 1971 to February 1972.  In a June 
2002 letter, the RO requested that the veteran provide as 
much detail as he could regarding his alleged stressful 
events in service and, in May and October 2006 letters, the 
RO provided the veteran with a PTSD questionnaire and 
requested that complete it and provide the specifics of his 
alleged stressful events in service.  In June 2006, he 
submitted a copy of the Certificate of Service in a Hostile 
Pay Area, from July 28, 1971.  The Certificate submitted by 
the veteran reflects that he worked in an area for which he 
received hostile pay, but does not document his participation 
in combat, nor does it verify his alleged stressful events in 
service.  The veteran did not respond to the RO's October 
2006 request for additional information regarding his alleged 
stressful events in service.  Nor do the veteran's service 
medical records support his assertion of such exposure to 
rocket and mortar fire in service.  

The Board concludes that the objective evidence of record 
fails to support a finding that the veteran engaged in combat 
with the enemy.

The starting point for any determination with regard to PTSD 
is whether there is a "stressor."  Under all versions of 
the controlling regulation, there must be credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f).  The question of whether the 
veteran was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. at 193; Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The existence of an 
event alleged as a stressor that results in PTSD (though not 
the adequacy of the alleged event to cause PTSD) is an 
adjudicative, not a medical determination.  See Zarycki v. 
Brown, 6 Vet. App. at 91.

Although the veteran has alleged in his VA claim that he was 
engaged in combat (and he has told VA physicians that he 
engaged in combat), he has failed to provide the specifics of 
his alleged stressful events in service.  Thus, his 
assertions, standing alone, cannot, as a matter of law, 
provide evidence to establish that an in-service event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 9 
Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does 
not mean that he cannot establish that the alleged in-service 
events occurred; it only means that other "credible 
supporting evidence from any source" is necessary.  See 
Cohen.  Since there is a diagnosis of PTSD here, it must be 
determined whether there is credible supporting evidence of 
the veteran's alleged stressor, i.e., whether service records 
or other independent credible evidence do, in fact, 
corroborate the alleged stressor.  See Dizolgio, supra.

The Court has held repeatedly that, where there is a current 
diagnosis of PTSD, it must be presumed that the physician(s) 
making the diagnosis accepted the sufficiency of the in-
service stressor(s).  Nevertheless, since the diagnostician 
does not generally have firsthand knowledge of whether a 
stressor actually occurred, credible evidence is required to 
verify that element.  See e.g., Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Based upon a review of the entire record in this case, and in 
view of the factors discussed above, the Board finds that the 
evidence of record has not corroborated the veteran's 
allegation of exposure to rocket and mortar fire from 
December 1971 to February 1972 while in Vietnam.  Nor do the 
veteran's service documents support his participation in 
combat while he was in service.

Likewise, medical statements which attempt to accept a 
claimant's reports as credible and then relate a diagnosis of 
PTSD to events experienced in service do not constitute the 
requisite credible evidence of a stressor.  Moreau v. Brown, 
9 Vet. App. at 389.  As noted above, several VA treatment 
reports, and the August 2002 examination report, reflect that 
the examiners have indicated that the veteran's current 
diagnosed psychiatric disorders, particularly PTSD, were due 
to combat, and to his description of exposure to rocket and 
mortar fire, and witnessing others injured by the mortar 
fire.  Clearly, those treating psychiatric physicians did not 
undertake review of the veteran's service records, but based 
their premises of his combat-related stressful events in 
Vietnam solely upon the veteran's statements to them.  The 
filtering of the veteran's account of his military service 
through his physician does not transform the veteran's 
account into competent medical evidence, or an accurate 
account of those experiences, merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 409 (1995).

Moreover, with regard to the medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based upon speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the claimant's history, and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998); LeShore v. Brown, supra.

As a layperson, the veteran is not competent to render a 
medical opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Accordingly, a veteran 
is not entitled to service connection for PTSD under a theory 
that the disorder resulted from unverified, inconsistently 
reported stressors during service.

In light of the foregoing, the Board finds that the record 
does not support the veteran's assertion that he was exposed 
to rocket and mortar fire from December 1971 to February 1972 
in Vietnam.  Thus, although the foundation for the diagnosis 
of PTSD in this case was the veteran's account of his combat 
service in Vietnam and exposure to rocket and mortar fire in 
Vietnam in late 1971 and early 1972, we must conclude that 
the claimed stressors have not been satisfactorily 
established as having occurred.  The veteran may very well 
consider events that occurred in conjunction with his alleged 
witnessing of the December 1971 to February 1972 incidents in 
service to be stressful, but he has failed to provide even 
one factual detail of the alleged events on which to base his 
claim, other than repeated but essentially vague and 
unfounded descriptions of exposure to rocket and mortar 
attacks during combat service in Vietnam.  See Wood, supra.

Thus, while the veteran does have a diagnosis of PTSD based 
upon his purported in-service stressors, those stressors are 
not shown by satisfactory evidence to have occurred.  With 
all due respect to the veteran, we find that his written and 
oral statements in support of his claim are, thus, 
unsubstantiated, and are of little evidentiary weight.  
Having so concluded, the Board finds that the preponderance 
of the credible evidence is against the claim, and that 
neither a VA psychiatric examination nor further 
interpretation by a clinician of the veteran's 
symptoms/behavior is necessary.  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown; see also Patton v. West, 12 Vet. App. 272, 
280 (1999).  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See, e.g., Routen v. Brown, supra.  See also 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494.  See also Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).  Here, the appellant has not submitted any 
medical opinion or other medical evidence that supports his 
claim.  Moreover, the preponderance of the probative and 
objective medical evidence now of record militates against a 
finding that the appellant has PTSD related to service or any 
incident thereof.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
PTSD must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


